Citation Nr: 1738648	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel






INTRODUCTION

The Veteran served on active duty from November 2004 to June 2005, from October 2008 to December 2009, and from October 2010 to September 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted service connection for left ear hearing loss and assigned an initial noncompensable rating, effective the September 23, 2011 date of claim.  The Veteran timely appealed the initial rating assigned. 

The Veteran requested a travel Board hearing in the November 2013 substantive appeal.  He withdrew his request for a Board hearing by written correspondence in May 2016.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the appeal based on the evidence of record.  See 38 C.F.R. § 20.704 (2016).

The issue of entitlement to service connection for tinnitus has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).






FINDING OF FACT

Since the September 23, 2011 effective date of the award of service connection for left ear hearing loss, audiometric testing has revealed no worse than Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran is appealing the initial disability rating assigned for left ear hearing loss.  The November 2012 rating decision granted the Veteran's service connection claim for left ear hearing loss and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the November 2012 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2016).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service audiogram results dated in April 2004, October 2008, November 2008, November 2009, April 2011 and June 2011, a private treatment record dated in December 2016, VA examinations dated in November 2012 and February 2017, and lay statements from the Veteran.

The November 2012 VA examination report shows that an oral history of the Veteran's hearing loss was obtained and the Veteran was evaluated.  The February 2017 VA examination reports reflect that the examiner reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran.  The examiners documented the results of the audiograms and the functional effects, if any, of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the examinations are adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

The Veteran filed a service connection claim for bilateral hearing loss in September 2011.  As noted above, the RO subsequently granted the service connection for left ear hearing loss in the November 2012 decision on appeal and assigned an initial noncompensable (i.e., 0 percent) disability rating, effective from September 23, 2011.  The Veteran asserts that his left ear hearing loss warrants a compensable disability rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether a "staged" rating should be assigned to compensate the Veteran for occasions since the effective date of his award when his disability may have been more severe than at others.  Id., at 125-26.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (Hertz)).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2016) establish eleven auditory acuity levels from I to XI, so ranging from essentially normal hearing to profound deafness.  If hearing loss is service connected in only one ear, as in this case, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  This assumes the exception found at 38 C.F.R. § 3.383(a)(3) does not apply, which instead requires hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, meaning it satisfies the threshold minimum requirements to be considered an actual ratable disability by VA standards.  Assuming § 3.383(a)(3) is inapplicable, Tables VI and VII as set forth in section 4.85(h) are then used to calculate the rating to be assigned.  

When there are exceptional patterns of hearing impairment, the schedular criteria stipulate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Each ear is evaluated separately.  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  The numeral will then be elevated to the next higher Roman numeral.  Id.  Each ear will be evaluated separately.  

The November 2012 VA audiology examination report reveals that speech recognition, using the Maryland CNC Word List, was 100 percent in both ears.  On audiometric testing, pure tone thresholds, in decibels, were as follows:
	



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
5
5
8
LEFT
25
25
35
50
34

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the left ear according to Table VIA.  Furthermore, the examination report reflects that the exception found at 38 C.F.R. § 3.383(a)(3) does not apply with respect to the nonservice-connected right ear and, thus, the Veteran's nonservice-connected right ear hearing loss is assigned Level I.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in the left ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

A private audiology evaluation dated in December 2016 shows that the puretone thresholds in the left ear increased in severity.  However, the results of the evaluation cannot be used to evaluate the severity of the Veteran's service-connected left ear hearing loss as the speech recognition score was based on CID (Central Institute for the Deaf) W-22 word lists and not the Maryland CNC word lists as required under the Rating Schedule  

The most recent VA audiology examination report dated in February 2017 reveals that the Veteran reported that he was trying to work for the government, but he had not been hired due to his hearing issues.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:
	



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
5
5
13
LEFT
35
50
55
60
50

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the left ear according to Table VIA.  The examination report shows that the exception found at 38 C.F.R. § 3.383(a)(3) does not apply in this case and the Veteran's nonservice-connected right ear hearing loss is assigned Level I.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII results in a noncompensable rating.  38 C.F.R.  § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss, Table VIA is not for application.  See 38 C.F.R. § 4.86.  

In view of the above, the Board finds that the Veteran is entitled to a noncompensable (zero) rating for left ear hearing loss throughout the course of the appeal, as is currently assigned.

In evaluating the disability under consideration, the Board has considered the Veteran's assertions as to the severity of his hearing loss.  The Board in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable disability rating at any time during the appeal period.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to left ear hearing loss, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, any difficulty to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected left ear hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's left ear hearing loss that would render the schedular criteria inadequate.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, the Veteran is currently only service-connected for left ear hearing loss and therefore, this is not relevant to the Veteran's appeal.

Finally, the Board has considered whether the evidence of record raises the issue of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  In this regard, the Veteran noted in the February 2017 VA examination that was trying to work for the government, but he has not been hired due to his hearing issues.  However, the examination report documents that the Veteran worked as an on-call court interpreter.  The claims file does not contain any evidence that the Veteran has argued that his left ear hearing loss disability renders him unable to obtain or sustain substantially gainful employment.  Furthermore, there is no other evidence of record that indicates he is unemployable due his left ear hearing loss.  Accordingly, the Board concludes that the issue of entitlement to a TDIU has not been raised.

For all the foregoing reasons, the Board finds that, there is no basis for a staged rating for the Veteran's left ear hearing loss, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable disability rating for service-connected left ear hearing loss is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


